DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the applicant’s reply of 8/18/2022, the claims were amended. Based on these amendments, the claim objections included in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/138935 (“Weatherall”), cited in an IDS.
Regarding claim 1, Weatherall discloses a method for controlling an injection cycle of an injection molding machine (see lines 5-6 on page 1), comprising:
(a) advancing an injection screw axially forward toward an injection nozzle to inject melt from a shot chamber into a hot runner of a mold (note the movement of the screw 30 between Figures 8E and 8A as well as the arrow on the right side of Figure 8E; see also line 21 on page 9 to line 2 on page 10, lines 1-9 on page 11, and Figure 7), the advancing step including advancing the screw from a shot-size position to an injection position to fill cavities of the mold (see Id.; note the shot position S in Figure 8E; see also line 10 on page 2, which refers to “molding cavities 96 of the mold 90”);
(b) after step (a), retracting the injection screw away from the nozzle, from the injection position to a decompression position axially rearward of the shot-size position, to relieve melt pressure in the hot runner (note the movement of the screw 30 between Figures 8A and 8B as well as the arrows on the right side of Figure 8B; see also line 26 on page 9 to line 2 on page 10);
(c) after step (b), advancing the screw toward the nozzle from the decompression position to an intermediate position axially intermediate the injection position and the shot-size position (note the movement of the screw 30 between Figures 8B and 8C as well as the arrows on the right side of Figure 8C; see also lines 24-35 on page 10); and
(d) after step (c), rotating the screw to re-fill the shot chamber with melt and urge the screw to retract from the intermediate position to the shot-size position (note the movement of the screw 30 between Figures 8C and 8D as well as the arrow on the right side of Figure 8D).

Regarding claim 2, Weatherall discloses opening a nozzle shut-off valve prior to step (a) to provide fluid communication between the hot runner and the shot chamber through the nozzle during steps (a) and (b) (note the position of the nozzle shutoff 70 in Figures 8E, 8A, and 8B), and closing the nozzle shut-off valve after step (b) to inhibit fluid communication between the hot runner and the shot chamber through the nozzle during steps (c) and (d) (note the position of the nozzle shutoff 70 in Figures 8C and 8D).

Regarding claim 3, Weatherall discloses wherein the screw is housed in a barrel (the barrel 20; see Figures 8A-E) and the nozzle is at a front of the barrel (see Id.), and the method further comprises urging the barrel axially forward to hold the nozzle in sealed engagement with a sprue bushing of the mold during steps (a) and (b) (see Figures 8A-E, which show the nozzle 40 being held against the melt distribution system 92 such that the melt can pass from the nozzle 40 into the melt distribution system 92).

Regarding claims 4 and 5, Weatherall discloses wherein the nozzle is in engagement with and axially stationary relative to a sprue bushing of the mold during steps (b) and (c) (see Figures 8A-E, which show the nozzle 40 being held against the melt distribution system 92 such that the melt can pass from the nozzle 40 into the melt distribution system 92).

Regarding claim 6, Weatherall discloses, during step (b), sucking back melt from the hot runner and into the shot chamber to relieve melt pressure in the hot runner (see Figures 8A and 8B and line 26 on page 9 to line 2 on page 10).

Regarding claim 7, Weatherall discloses exerting a clamp load across the mold during step (a) (see lines 6-8 on page 2), and opening the mold to eject molded articles after step (b) (see Figure 8D).
Regarding claim 8, Weatherall discloses wherein the mold is opened and the molded articles are ejected prior to the screw reaching the shot size position in step (d) (see Figures 8D and 8E).

Regarding claim 9, Weatherall discloses an injection unit for an injection molding machine (the injection unit 10; see Figures 8A-E, lines 5-6 on page 1, and lines 21-24 on page 9), comprising:
(a) a barrel (the barrel 20; see Figures 8A-E and lines 27-29 on page 9) extending along a horizontal barrel axis (see Figures 8A-E);
(b) a nozzle (the nozzle 40; see Figures 8A-E and lines 19-21 on page 10) at a front end of the barrel (see Figures 8A-E) for discharging melt from the barrel (see Figures 8A-E and lines 10-18 on page 1);
(c) a screw mounted in the barrel (the screw 30; see Figures 8A-E and lines 27-29 on page 9), the screw rotatable about the barrel axis (see Figures 8A-E and lines 5-6 on page 10) and translatable along the barrel axis toward and away from the nozzle (see Figures 8A-E and lines 27-29 on page 9);
(d) a shot chamber axially intermediate the screw and the nozzle (see Figures 8A-E);
(e) a drive assembly for driving rotation and translation of the screw (the rotational actuator 50 and the linear actuator 60; see Figures 8A-E and lines 12-16 on page 1); and
(f) a controller (the controller 80; see Figures 8A-E and lines 18-24 on page 1) configured to, for each injection cycle, operate the drive assembly to: (see the rejection of claim 1 above).

Regarding claim 10, Weatherall discloses a nozzle shut-off valve (the nozzle shutoff 70; see Figures 8A-E and lines 14-22 on page 10) movable between an open position for providing fluid communication between the hot runner and the shot chamber through the nozzle (see Figures 8A, 8B, and 8E), and a closed position for inhibiting fluid communication between the hot runner and the shot chamber through the nozzle (see Figures 8C and 8D), and wherein the controller is configured to operate the nozzle shut-off valve (see lines 18-24 on page 1) to, for each injection cycle: move the nozzle shut-off valve to the open position prior to advancing the screw to the injection position (see Figures 8D, 8E, and 8A); and move the nozzle shut-off valve to the closed position after the screw reaches the decompression position and prior to advancing the screw to the intermediate position (see Figures 8B and 8C and lines 14-35 on page 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherall in view of EP 2,873,505 (“Amano”), cited in an IDS.
Regarding claim 11, Weatherall discloses all the features of (d) and (i)-(iv) except for the injection unit being supported by a machine base. Weatherall also discloses a mold including a plurality of mold cavities and a hot runner for conducting melt to the mold cavities. See the rejections of claims 1 and 9 above. Weatherall does not explicitly disclose a machine base, a first platen, and a second platen. However, such structure is well known in the art. For example, see Figure 1 of Amano, which shows an injection molding machine comprising: (a) a machine base extending along a horizontal machine axis, (b) a first platen supported by the machine base for carrying a first mold section of a mold (the stationary mold 71); (c) a second platen supported by the machine base for carrying a second mold section of the mold (the movable mold 72), the second platen translatable along the machine axis toward and away from the first platen to close and open the mold; and (d) an injection unit supported by the base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weatherall to include platens for supporting the mold 90 and a machine base for supporting the platens and the injection unit 10. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 12, please see the rejection of claim 10.

Response to Arguments
The applicant's arguments regarding the rejections of the independent claims have been fully considered, but they are not persuasive. The applicant argues that Weatherall does not disclose retracting the injection screw from the injection position to a decompression position axially rearward of the shot-size position, as required by the independent claims. The applicant points to Figures 8A-E of Weatherall as well as the corresponding discussion from line 31 on page 9 to line 2 on page 10. Specifically, the applicant argues that, in Figure 8B of Weatherall, the injection screw is axially forward of the shot position. With respect to the description, the applicant argues that the language “less (although not necessarily) than” would be understood as meaning “less than or equal to”.
The examiner respectfully disagrees with respect to the applicant’s interpretation of Weatherall’s description. Lines 31-33 on page 9 state that “FIG. 8B depicts the injection unit 10 at the end of the step of retracting of the screw 30 to an arbitrary position that may be less (although not necessarily) than a shot position S (FIG. 8E)”. The plain meaning of this language is that the screw 30 can also be retracted to a position equal to or greater than the shot position S (thereby meeting the claim limitation at issue). There is no reason to limit this language to “less than or equal to”, as argued by the applicant. While Weatherall does disclose using the full shot position in connection with Figures 3A-D and a position “slightly less” than the full shot position in connection with Figures 4A-D, these disclosures are not limiting. In both cases, Weatherall uses the language “for example” and refers to the embodiments as “non-limiting”. See lines 1-3, 5-8, 23-25, and 27-30 on page 7. Also, lines 31-33 on page 9 state that the screw 30 is retracted to an “arbitrary position”, which suggests that the specific position is not critical.
With respect to claim 6, the applicant argues that Weatherall fails to disclose that melt is sucked back into the shot chamber from the hot runner during step (b). The examiner respectfully disagrees. This would necessarily occur since the nozzle shutoff 70 is open during this step, as shown in Figures 8A-B.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Figure 1 of JP H04-250016 (“Ogawa”), which is reproduced below. In particular, note position S0 in Figure 1b and positions S1 and S2 in Figures 1c and 1d. Paragraph 14 of the provided translation states that “either the position S1 or the position S2 of the screw may be adopted as the origin of the injection stroke” (i.e., the shot position). Position S0 is rearward of positions S1 and S2. See Figures 1b-d.

    PNG
    media_image1.png
    804
    577
    media_image1.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744